                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO

IN RE:                                        )      BANKRUPTCY CASE NO.: 19-16903
                                              )
         URBAN V LEE                          )      CHAPTER 13 PROCEEDING
         JANICE M LEE                         )
                                              )      JUDGE ARTHUR I HARRIS
               DEBTOR(S)                      )
                                              )      NOTICE OF OBJECTION TO
                                              )      TO PROOF OF CLAIM #3 FILED
                                              )      BY THE INTERNAL REVENUE SERVICE

The Debtor(s) captioned above, have filed an objection to proof of claim in this proceeding.

        YOUR CLAIM MAY BE REDUCED, MODIFIED, OR ELMINATED. You should
read these papers carefully and discuss them with your attorney, if you have one.
(If you do not have an attorney, you may wish to consult one.)

        If you do not want the court to sustain and/or grant the Objection and/or Motion,
or if you want the Court to consider your views on the Objection/Motion, then on or
before February 27, 2020 you or your attorney must:

   1. File a written response explaining your position at:

               U. S. Bankruptcy Court
               Howard M. Metzenbaum US Courthouse
               201 Superior Avenue
               Cleveland, Ohio 44114-1235

       If you mail your response to the court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above.

   2. Mail a copy to:
              Y Eric Holtz, Esq
              Amourgis & Associates
              3200 West Market Street, Suite 106
              Akron, Ohio 44333

               Lauren A Helbling, Chapter 13 Trustee
               200 Public Square
               BP Tower Suite 3860
               Cleveland, Ohio 44114

     You or your attorney must also attend the Hearing on the Motion scheduled for
March 5, 2020 at 1:00 pm in Courtroom 1A of the U. S. Bankruptcy Court, 201 Superior
Avenue, Cleveland, Ohio 44114.




19-16903-aih      Doc 22     FILED 01/18/20       ENTERED 01/18/20 22:42:09           Page 1 of 3
      If you or your attorney do not take these steps, the Court may decide that you do
not oppose the Objection/ Motion and may enter an Order sustaining or granting the
Objection and/or Motion without a Hearing.


                                      Respectfully submitted,

                                     J.P. AMOURGIS & ASSOCIATES

                                     /s/ Y. Eric Holtz
                                     Y. Eric Holtz (0084326)
                                     Attorney for Debtors
                                     3200 West Market Street, Ste. 106
                                     Akron, Ohio 44333-3324
                                     Phone: (330) 535-6650
                                     Fax: (330) 535-2205
                                     yeholtz@amourgis.com




                               CERTIFICATE OF SERVICE

I certify that on January 18, 2020 a true and correct copy of the foregoing was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the court’s Electronic Mail Notice List:

      Lauren A Helbling           served electronically
      United States Trustee       served electronically

And by regular U.S. mail, postage prepaid, on:

Internal Revenue Service
Centralized Insolvency Operation
PO Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service -Insolvency Group 6
1240 E. 9th Street, Room 493
Cleveland, OH 44199




19-16903-aih    Doc 22    FILED 01/18/20     ENTERED 01/18/20 22:42:09       Page 2 of 3
Office of the United States Attorney
Attn: Civil Process Clerk
Carl B. Stokes United States Court House
801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113-1852

Attorney General of the United States
U.S. Department of Justice Tax Division
Civil Trial Section, Northern Region
P.O. Box 55, Ben Franklin Station
Washington, D.C. 20044

Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-0001

                                          /s/ Y. Eric Holtz
                                          Y. Eric Holtz (0084326)




19-16903-aih   Doc 22    FILED 01/18/20      ENTERED 01/18/20 22:42:09   Page 3 of 3
